UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

KEITH BRYANT,
DECISION & ORDER
Plaintiff,
15-CV-6747CJS
Vv.

COUNTY OF MONROE, et al.,

Defendants.

 

Pending before the Court is plaintiff's motion to compel (Docket # 51), which
defendants have opposed as moot (Docket # 54).

Review of the motion papers and accompanying exhibits reveals that plaintiff's
motion consists of a repetition of discovery requests that defendants answered on October 17,
2018. (Compare Docket # 51 with Docket # 54 at Exhibit (“Ex.”) B). The motion does not
indicate the deficiencies, if any, that plaintiff perceives in any of the defendants’ responses. (See
Docket #51). In opposition, defendants include copies of their earlier responses; represent that
they have supplemented their responses to Requests 4, 5, and the unnumbered request for the
Internal Affairs File; and clarify that certain video footage plaintiff seeks does not exist and that
the County’s “policies of excess insurance will be provided upon request.” (Docket # 54 at
{| 4-10 and Exs. B and C). Defendants’ opposition papers state that they have produced “all
remaining documents and audio files related to the Monroe County Sheriff’s Office’s
investigation into [p]laintiff’s claims regarding excessive force during his arrest.” (/d. at § 5).

In reply to defendants’ opposition, plaintiff filed a “Response to Defendants’

Answer to Compel Discovery” responding to various of defendants’ answers and written
documents and materials provided. (Docket #55). Among his responses, plaintiff noted that he
had not received “the medical procedures for medical staff to follow when pepper stray is used”
or information identifying Sergeant Ball’s employer. (/d. at {| 4, 5). Because plaintiff's
discovery requests did not specifically request such information, no order compelling
supplemental responses would be appropriate. If plaintiff wishes to pursue such requests, he
must serve written requests for that information by no later than August 19, 2019.

Finally, plaintiff has sent various letters to this Court advising that the facilities in
which he has been housed have not accommodated his requests to review the DVD video
discovery provided to him and may have misplaced one of the DVDs. (See Docket ## 57, 58,
59, 60). Counsel for defendants is directed to confer with plaintiff and the facility in which he is
currently held to ensure that he is afforded reasonable time to review the DVD discovery that
defendants have provided. Defendants’ counsel is further directed to confirm in writing to this
Court by no later than August 7, 2019 that arrangements have been made for that purpose.

For the reasons explained above, plaintiff's motion to compel (Docket # 51) is
DENIED.

IT IS SO ORDERED.

Manan i) Pacey vn
MARIAN W. PAYSON
United States Magistrate Judge

Dated: Rochester, New York

July 24, 2019
